Exhibit D
                                                                                  OMB No. 1124-0002; Expires May 31, 2020
U.S. Department of Justice                                                        Supplemental Statement
Washington, DC 20530                                                              Pursuant to the Foreign Agents Registration Act of
                                                                                  1938, as amended

                                                                                   12/31/2020
                                                       For Six Month Period Ending ________________
                                                                                                      (Insert date)


                                                                          I - REGISTRANT

1. (a) Name of Registrant                                                         (b) Registration No.

         Arnold & Porter Kaye Scholer LLP                                              1750

    (c) Business Address(es) of Registrant
        601 Massachusetts Avenue, NW
        Washington, DC 20001-3743




2. Has there been a change in the information previously furnished in connection with the following?
    (a) If an individual:
        (1) Residence address(es)           Yes               No"                      "
        (2) Citizenship                     Yes               No"                      "
        (3) Occupation                      Yes               No"                      "
     (b) If an organization:
         (1) Name                                         Yes   "                 No   "
         (2) Ownership or control                         Yes   "                 No   "
         (3) Branch offices                               Yes   "                 No   "
     (c) Explain fully all changes, if any, indicated in Items (a) and (b) above.




                      IF THE REGISTRANT IS AN INDIVIDUAL, OMIT RESPONSE TO ITEMS 3, 4, AND 5(a).
3. If you have previously filed Exhibit C1, state whether any changes therein have occurred during this 6 month reporting period.
           Yes    "                No   "        N/A
    If yes, have you filed an amendment to the Exhibit C?                         Yes   "                 No     "
    If no, please attach the required amendment.




1 The Exhibit C, for which no printed form is provided, consists of a true copy of the charter, articles of incorporation, association, and by laws of a registrant that is an
  organization. (A waiver of the requirement to file an Exhibit C may be obtained for good cause upon written application to the Assistant Attorney General, National Security
  Division, U.S. Department of Justice, Washington, DC 20530.)

                                                                                                                                                                FORM NSD-2
                                                                                                                                                                Revised 05/17
                                                                                                                                             (PAGE 2)

4. (a) Have any persons ceased acting as partners, officers, directors or similar officials of the registrant during this 6 month reporting period?
                   Yes   "             No   "
      If yes, furnish the following information:
      Name                                                                 Position                             Date Connection Ended

      See Attachment 4A.


  (b) Have any persons become partners, officers, directors or similar officials during this 6 month reporting period?
                    Yes  "             No   "
      If yes, furnish the following information:
      Name                                Residence Address                      Citizenship                 Position           Date Assumed

      See Attachment 4B.



5. (a) Has any person named in Item 4(b) rendered services directly in furtherance of the interests of any foreign principal?
                     Yes "             No   "
       If yes, identify each such person and describe the service rendered.




  (b) During this six month reporting period, has the registrant hired as employees or in any other capacity, any persons who rendered
      or will render services to the registrant directly in furtherance of the interests of any foreign principal(s) in other than a clerical or
      secretarial, or in a related or similar capacity?      Yes "               No   "
      Name                                  Residence Address                    Citizenship                 Position          Date Assumed




  (c) Have any employees or individuals, who have filed a short form registration statement, terminated their employment or
      connection with the registrant during this 6 month reporting period? Yes            "     No         "
      If yes, furnish the following information:
      Name                                                         Position or Connection                                Date Terminated




  (d) Have any employees or individuals, who have filed a short form registration statement, terminated their connection with any foreign
      principal during this 6 month reporting period? Yes        "        No          "
      If yes, furnish the following information:
      Name                              Position or Connection                    Foreign Principal                      Date Terminated
      Samuel Witten                  Counsel                            State of Israel, Embassy                        11/06/2020




6. Have short form registration statements been filed by all of the persons named in Items 5(a) and 5(b) of the supplemental statement?
                    Yes  "            No    "           N/A
   If no, list names of persons who have not filed the required statement.
                                                                                                                                                                         (PAGE 3)

                                                                    II - FOREIGN PRINCIPAL

7. Has your connection with any foreign principal ended during this 6 month reporting period?                                       Yes    "                 No   "
   If yes, furnish the following information:

    Foreign Principal                                                                                                        Date of Termination




8. Have you acquired any new foreign principal(s)2 during this 6 month reporting period?                                            Yes    "                 No   "
   If yes, furnish th following information:

    Name and Address of Foreign Principal(s)                                                                                    Date Acquired

    Ministry of Production, Foreign Trade, Investments and Fisheries of                                            11/10/2020
    the Republic of Ecuador
    Plataforma Gubernamental Financiera
    Amazonas entre Union Nacional de Periodistas y Alfonso Pereira
    Quito, Ecuador



9. In addition to those named in Items 7 and 8, if any, list foreign principal(s) 2 whom you continued to represent during the 6 month
   reporting period.

    State of Israel, Embassy
    Government of the Federated States of Micronesia
    Embassy of the Republic of Argentina
    Bolivarian Republic of Venezuela under President Juan Guaidó
    Ministry of Trade, Industry and Energy of the Republic of Korea (Korean MOTIE)




10. (a) Have you filed exhibits for the newly acquired foreign principal(s), if any, listed in Item 8?
        Exhibit A3                 Yes              "No                    "
        Exhibit B 4
                                   Yes              "No                    "
          If no, please attach the required exhibit.

     (b) Have there been any changes in the Exhibits A and B previously filed for any foreign principal whom you
         represented during this six month period?                    Yes                No          "                      "
         If yes, have you filed an amendment to these exhibits?       Yes                No          "                      "
          If no, please attach the required amendment.




2 The term "foreign principal" includes, in addition to those defined in Section 1(b) of the Act, an individual organization any of whose activities are directly or indirectly
  supervised, directed, controlled, financed, or subsidized in whole or in major part by a foreign government, foreign political party, foreign organization or foreign individual.
  (See Rule 100(a) (9)). A registrant who represents more than one foreign principal is required to list in the statements he files under the Act only those principals for whom he
  is not entitled to claim exemption under Section 3 of the Act. (See Rule 208.)
3 The Exhibit A, which is filed on Form NSD-3, sets forth the information required to be disclosed concerning each foreign principal.
4 The Exhibit B, which is filed on Form NSD-4, sets forth the information concerning the agreement or understanding between the registrant and the
  foreign principal.
                                                                                                                                                                             (PAGE 4)

                                                                             III - ACTIVITIES

11. During this 6 month reporting period, have you engaged in any activities for or rendered any services to any foreign principal
    named in Items 7, 8, or 9 of this statement?             Yes                No          "                       "
      If yes, identify each foreign principal and describe in full detail your activities and services:

     See Attachment 11.




12. During this 6 month reporting period, have you on behalf of any foreign principal engaged in political activity5 as defined below?
        Yes       "       No              "
     If yes, identify each such foreign principal and describe in full detail all such political activity, indicating, among other things,
     the relations, interests and policies sought to be influenced and the means employed to achieve this purpose. If the registrant
     arranged, sponsored or delivered speeches, lectures or radio and TV broadcasts, give details as to dates, places of delivery,
     names of speakers and subject matter.

      The registrant has no political activity to report on behalf of foreign principals: (1) the State of Israel, Embassy and (2) the
      Bolivarian Republic of Venezuela under President Juan Guaidó.

      See Attachment 12 for full details regarding the Registrant's political activity on behalf of: (1) the Government of the
      Federated States of Micronesia, (2) the Embassy of the Republic of Argentina, (3) Ministry of Production, Foreign Trade,
      Investments and Fisheries of the Republic of Ecuador, and (4) the Ministry of Trade, Industry and Energy of the Republic of
      Korea (Korean MOTIE).




13. In addition to the above described activities, if any, have you engaged in activity on your own behalf which benefits your
    foreign principal(s)?       Yes               " No                   "
      If yes, describe fully.




5 "Political activity," as defined in Section 1(o) of the Act, means any activity that the person engaging in believes will, or that the person intends to, in any way influence any
  agency or official of the Government of the United States or any section of the public within the United States with reference to formulating, adopting or changing the domestic
  or foreign policies of the United States or with reference to political or public interests, policies, or relations of a government of a foreign country or a foreign political party.
                                                                                                                                                                               (PAGE 5)

                                                                IV - FINANCIAL INFORMATION

14. (a) RECEIPTS-MONIES
        During this 6 month reporting period, have you received from any foreign principal named in Items 7, 8, or 9 of this
        statement, or from any other source, for or in the interests of any such foreign principal, any contributions, income or
        money either as compensation or otherwise?              Yes                No        "                       "
            If no, explain why.




            If yes, set forth below in the required detail and separately for each foreign principal an account of such monies.6
            Date                                     From Whom                                             Purpose                                             Amount

            See Attachment
            14A.




                                                                                                                                                   ____________________
                                                                                                                                                            Total

     (b) RECEIPTS - FUNDRAISING CAMPAIGN
         During this 6 month reporting period, have you received, as part of a fundraising campaign7, any money on behalf of any
         foreign principal named in Items 7, 8, or 9 of this statement?          Yes              No                "                       "
                                                                                                                Yes "                    No "
                                                            8
            If yes, have you filed an Exhibit D to your registration?

            If yes, indicate the date the Exhibit D was filed.                         Date ____________________

     (c) RECEIPTS-THINGS OF VALUE
         During this 6 month reporting period, have you received any thing of value9 other than money from any foreign principal
         named in Items 7, 8, or 9 of this statement, or from any other source, for or in the interests of any such foreign principal?
                 Yes           "    No                 "
            If yes, furnish the following information:

            Foreign Principal                                       Date Received                           Thing of Value                                    Purpose




6, 7 A registrant is required to file an Exhibit D if he collects or receives contributions, loans, moneys, or other things of value for a foreign principal, as part of a fundraising
   campaign. (See Rule 201(e)).
8 An Exhibit D, for which no printed form is provided, sets forth an account of money collected or received as a result of a fundraising campaign and transmitted for a foreign
   principal.
9 Things of value include but are not limited to gifts, interest free loans, expense free travel, favored stock purchases, exclusive rights, favored treatment over competitors,
   "kickbacks," and the like.
                                                                                                                            (PAGE 6)

15. (a) DISBURSEMENTS-MONIES
        During this 6 month reporting period, have you
        (1) disbursed or expended monies in connection with activity on behalf of any foreign principal named in Items 7, 8, or
            9 of this statement? Yes    "           No   "
        (2) transmitted monies to any such foreign principal?           Yes   "           No   "
        If no, explain in full detail why there were no disbursements made on behalf of any foreign principal.



        If yes, set forth below in the required detail and separately for each foreign principal an account of such monies, including
        monies transmitted, if any, to each foreign principal.

        Date                              To Whom                                   Purpose                          Amount

        See Attachment
        15A.




                                                                                                            _______________________
                                                                                                                     Total
                                                                                                                                                                             (PAGE 7)
     (b) DISBURSEMENTS-THINGS OF VALUE
         During this 6 month reporting period, have you disposed of anything of value10 other than money in furtherance of or in
         connection with activities on behalf of any foreign principal named in Items 7, 8, or 9 of this statement?
                          Yes              "  No                   "
            If yes, furnish the following information:

            Date                           Recipient                      Foreign Principal                          Thing of Value                          Purpose




     (c) DISBURSEMENTS-POLITICAL CONTRIBUTIONS
         During this 6 month reporting period, have you from your own funds and on your own behalf either directly or through any
         other person, made any contributions of money or other things of value11 in connection with an election to any political
         office, or in connection with any primary election, convention, or caucus held to select candidates for political office?
                                    Yes    "                 No   "
            If yes, furnish the following information:
            Date                            Amount or Thing of Value                          Political Organization or Candidate                      Location of Event

            Attachment 15C
            provides
            additional
            explanation.




10, 11 Things of value include but are not limited to gifts, interest free loans, expense free travel, favored stock purchases, exclusive rights, favored treatment over competitors,
       "kickbacks," and the like.
                                                                                                                                                                             (PAGE 8)
                                                            V - INFORMATIONAL MATERIALS

16. (a) During this 6 month reporting period, did you prepare, disseminate or cause to be disseminated any informational materials?12
                    Yes        "    No                "
     If Yes, go to Item 17.
    (b) If you answered No to Item 16(a), do you disseminate any material in connection with your registration?
                    Yes        "    No                 "
     If Yes, please forward the materials disseminated during the six month period to the Registration Unit for review.
17. Identify each such foreign principal.




18. During this 6 month reporting period, has any foreign principal established a budget or allocated a specified sum of money to
    finance your activities in preparing or disseminating informational materials?        Yes                No                  "                       "
      If yes, identify each such foreign principal, specify amount, and indicate for what period of time.




19. During this 6 month reporting period, did your activities in preparing, disseminating or causing the dissemination of informational
    materials include the use of any of the following:
"  Radio or TV broadcasts                    "
                                     Magazine or newspaper                            "
                                                                   Motion picture films                Letters or telegrams             "
"  Advertising campaigns                     "
                                     Press releases                                   "
                                                                   Pamphlets or other publications     Lectures or speeches             "
"  Other (specify) _________________________________________________________________________________________
Electronic Communications
" Email
" Website URL(s): _______________________________________________________________________________________
" Social media websites URL(s): ____________________________________________________________________________
" Other (specify) ________________________________________________________________________________________
20. During this 6 month reporting period, did you disseminate or cause to be disseminated informational materials among any of
    the following groups:
        " Public officials                    " Newspapers                                                                          " Libraries
        " Legislators                         " Editors                                                                             " Educational institutions
        " Government agencies                 " Civic groups or associations                                                        " Nationality groups
        " Other (specify)________________________________________
21. What language was used in the informational materials:
        " English                                                         " Other (specify) _______________________________________
22. Did you file with the Registration Unit, U.S. Department of Justice a copy of each item of such informational materials
    disseminated or caused to be disseminated during this 6 month reporting period?       Yes              No                    "                       "
23. Did you label each item of such informational materials with the statement required by Section 4(b) of the Act?
        Yes        "      No              "
12 The term informational materials includes any oral, visual, graphic, written, or pictorial information or matter of any kind, including that published by means of advertising,
   books, periodicals, newspapers, lectures, broadcasts, motion pictures, or any means or instrumentality of interstate or foreign commerce or otherwise. Informational materials
   disseminated by an agent of a foreign principal as part of an activity in itself exempt from registration, or an activity which by itself would not require registration, need not be
   filed pursuant to Section 4(b) of the Act.
                                                                                                                                                                            (PAGE 9)

                                                                             VI - EXECUTION
In accordance with 28 U.S.C. § 1746, the undersigned swear(s) or affirm(s) under penalty of perjury that he/she has (they have) read
the information set forth in this registration statement and the attached exhibits and that he/she is (they are) familiar with the contents
thereof and that such contents are in their entirety true and accurate to the best of his/her (their) knowledge and belief, except that the
undersigned make(s) no representation as to truth or accuracy of the information contained in the attached Short Form Registration
Statement(s), if any, insofar as such information is not within his/her (their) personal knowledge.


                                                                                                                                                                                   13
(Date of signature)                                                              (Print or type name under each signature or provide electronic signature )


_____________________________________                                                             _____________________________________

                January 30, 2021
_____________________________________                                                             _____________________________________

                                                                                                                 Dorothy Ames Jeffress
_____________________________________                                                             _____________________________________


_____________________________________                                                             _____________________________________




13 This statement shall be signed by the individual agent, if the registrant is an individual, or by a majority of those partners, officers, directors or persons performing similar
   functions, if the registrant is an organization, except that the organization can, by power of attorney, authorize one or more individuals to execute this statement on its behalf.
                                      ATTACHMENT 4A


4(a) Have any persons ceased acting as partners, officers, directors or similar officials of the
registrant during this 6 month reporting period?

                                  Yes:       X           No:

If yes, furnish the following information:

 Name                           Position                       Date Connection Ended
 Charles Bethill                Retired Partner                07/01/2020
 Kyungseok Kim                  Partner                        07/31/2020
 Bruce Kelly                    Retired Partner                08/01/2020
 Melvin C. Garbow               Retired Partner                08/16/2020
 Stanford Ross                  Retired Partner                08/27/2020
 Colleen H. McDuffie            Partner                        09/18/2020
 Carol Anne Huff                Partner                        09/21/2020
 Robert Mannion                 Retired Partner                12/04/2020
 Stanley D. Robinson            Retired Partner                12/06/2020
 Edward M. Han                  Retired Partner                12/31/2020
 James Thomas                   Retired Partner                12/31/2020
 Steven L. Kaplan               Partner                        Senior Counsel as of 12/31/2020
 Gary Bernstein                 Partner                        Senior Counsel as of 12/31/2020
 Brian Condon                   Partner                        Senior Counsel as of 12/31/2020
 Douglas Curtis                 Partner                        Senior Counsel as of 12/31/2020
 Paul Soctt Feira               Partner                        Senior Counsel as of 12/31/2020
 William Fellerhoff             Partner                        Senior Counsel as of 12/31/2020
 Joel Gross                     Partner                        Senior Counsel as of 12/31/2020
 Saul Morgenstern               Partner                        Senior Counsel as of 12/31/2020
 Carey Smith                    Partner                        Senior Counsel as of 12/31/2020
 Michael Trager                 Partner                        Senior Counsel as of 12/31/2020




                                          Attachments Page 1
                                     ATTACHMENT 4B

 4(b) Have any persons become partners, officers, directors or similar officials during this 6
 month reporting period?

                                 Yes:    X             No:

Name                          Residential Address      Citizenship   Position   Date Assumed

Michael Joseph Harris         Provided separately to   USA           Partner    08/01/2020
                              FARA Office
Christopher James Renk        Provided separately to   USA           Partner    08/01/2020
                              FARA Office
Benjamin David Fackler        Provided separately to   USA           Partner    08/08/2020
                              FARA Office
Maja Zerjal Fink              Provided separately to   USA           Partner    09/01/2020
                              FARA Office
Craig A. Stewart              Provided separately to   USA           Partner    11/09/2020
                              FARA Office




                                        Attachments Page 2
                                       ATTACHMENT 11

11.    During this 6 month reporting period, have you engaged in any activities for or
rendered any services to any foreign principal named in Items 7, 8, or 9 of this statement?

                                   Yes:    X             No:

If yes, identify each foreign principal and describe in full detail your activities and services:


State of Israel

The Registrant rendered advice to the foreign principal with respect to various financing vehicles
and mechanisms, international issues, U.S. lawsuits and court decisions, and U.S. laws,
regulations, and policies relating to taxation, international trade, sanctions, asset attachment,
customs, export control, banking, and economic and financial matters. The Registrant provided
advice and assistance on legal matters arising in connection with outstanding debt securities, and
immigration matters. The Registrant represented the foreign principal as attorneys of record in
connection with litigation in Jacubovich v. State of Israel (U.S. Court of Appeals for the Second
Circuit) and Gazahan v. Groisman (U.S. District Court for the Southern District of Florida). The
Registrant provided advice concerning existing, proposed, and pending foreign aid, energy
cooperation, tax, tax treaties, international trade-related, and other legislation, regulations, and/or
agreements.

Government of the Federated States of Micronesia

The Registrant rendered advice to the foreign principal regarding legal and administrative issues
arising from the Compact of Free Association between the Federated States of Micronesia and the
United States, including economic and financial matters, grants administration, program services,
immigration, and security and defense. The Registrant rendered advice to the foreign principal
concerning representation before and relationships with the legislative and executive branches of
the federal government, including congressional committees and executive agencies with
responsibility for the matters listed above and other matters that relate to the foreign principal.


Bolivarian Republic of Venezuela under President Juan Guaidó

The Registrant provided assistance with contractual and legal matters concerning recovery and
preservation of Venezuela’s assets, including assets of the Central Bank of Venezuela, in the
United States and abroad. The Registrant also provided legal advice in connection with litigation
and arbitration proceedings in the United States and abroad to which the Bolivarian Republic of
Venezuela under President Juan Guaidó and/or its agencies or instrumentalities may be a
party. The Registrant has advised the Special Attorney General with respect to OFAC sanctions
and preparing requests for specific licenses and other similar actions from OFAC.




                                          Attachments Page 3
Ministry of Trade, Industry, and Energy of the Republic of Korea

The Registrant rendered advice to the foreign principal, including monitoring activities,
researching and gathering information, and providing legal analyses with respect to new and
ongoing U.S. trade actions and proceedings involving the U.S. Department of Commerce, the U.S.
International Trade Commission, the Office of the U.S. Trade Representative, and the U.S. Court
of International Trade. The Registrant rendered advice to the foreign principal, including
monitoring activities, researching and gathering information, and providing legal analyses with
respect to the status of U.S. trade policy and negotiations with other countries. The Registrant
rendered advice to the foreign principal, including monitoring activities, researching and gathering
information, and providing legal analyses with respect to new developments regarding export
controls, energy, COVID-19 relief efforts, the U.S. economy, the World Trade Organization, and
the upcoming presidential/congressional elections. The registrant rendered advice to the foreign
principal, including monitoring activities, researching and gathering information with respect to
the U.S. presidential election and transition.


Embassy of the Republic of Argentina

The Registrant rendered strategic advice to the foreign principal with respect to policies relating
to international to international trade, investment opportunities and financial matters. The
Registrant provided advice on international trade issues involving the agriculture sector,
opportunities for foreign investment and financing in diverse sectors, and debt related issues.


Ministry of Production, Foreign Trade, Investments and Fisheries of the Republic of
Ecuador

The Registrant rendered strategic advice to and assisted the foreign principal with advocacy and
outreach efforts to U.S. Government Officials in connection with promoting interests in furthering
bilateral trade and investment.




                                         Attachments Page 4
                                                ATTACHMENT 12

    12.   During this 6 month reporting period, have you on behalf of any foreign principal
    engaged in political activity as defined below?

             Yes:      X              No:

    If yes, identify each such foreign principal and describe in full detail all such political activity,
    indicating, among other things, the relations, interests and policies sought to be influenced and
    the means employed to achieve this purpose. If the registrant arranged, sponsored or delivered
    speeches, lectures or radio and TV broadcasts, give details as to dates, places of delivery, names
    of speakers and subject matter.


             The registrant has no political activity to report on behalf of foreign principals: (1) the
             State of Israel, Embassy and (2) the Bolivarian Republic of Venezuela under President
             Juan Guaidó.

             See below for full details regarding the Registrant's political activity on behalf of: (1) the
             Government of the Federated States of Micronesia, (2) the Embassy of the Republic of
             Argentina, (3) Ministry of Production, Foreign Trade, Investments and Fisheries of the
             Republic of Ecuador, and (4) the Ministry of Trade, Industry and Energy of the Republic
             of Korea (Korean MOTIE).


    Government of the Federated States of Micronesia

                                     Government of the Federated States of Micronesia
Date          Contact                                     Type of Contact   Subject Matter
07/02/2020    Staff of Senate Committee on Health,        Email             Legislative priorities relevant to the foreign
              Education, Labor, and Pensions                                principal
07/06/2020    Staff of the State Department’s East Asia   Videoconference   Issues relating to the Compact of Free
              and Pacific Affairs Bureau; Staff of the                      Association
              Interior Department’s Office of Insular
              and International Affairs
07/07/2020    Office of Rep. Gregorio Sablan (D-MP)       Email             Legislative priorities relevant to the foreign
                                                                            principal
07/10/2020    Office of Rep. Ed Case (D-HI)               Email             Boosting Long-Term U.S. Engagement in the
                                                                            Pacific Act
07/20/2020    Staff of the State Department’s East Asia   Videoconference   Issues relating to federal programs and services
              and Pacific Affairs Bureau; Staff of the                      provided under the Compact of Free Association
              Interior Department’s Office of Insular
              and International Affairs
07/21/2020    Office of Sen. Mitt Romney (R-UT)           Email             Covering our FAS Allies Act
07/23/2020    Office of Rep. Ed Case (D-HI)               Email             Boosting Long-Term U.S. Engagement in the
                                                                            Pacific Act
07/30/2020    Office of Rep. Ed Case (D-HI)               Email             Boosting Long-Term U.S. Engagement in the
                                                                            Pacific Act
08/05/2020    Office of Rep. Tony Cárdenas (D-CA)         Email             Medicaid legislation and COVID-19 assistance
                                                                            related to the foreign principal


                                                   Attachments Page 5
                                    Government of the Federated States of Micronesia
Date         Contact                                      Type of Contact    Subject Matter
08/05/2020   Office of Sen. Mazie Hirono (D-HI)           Email              Medicaid legislation and COVID-19 assistance
                                                                             related to the foreign principal
08/05/2020   Staff of the Senate Finance Committee        Email              Medicaid legislation and COVID-19 assistance
                                                                             related to the foreign principal
08/07/2020   Staff of the Senate Energy and Natural       Email              Legislative priorities relevant to the foreign
             Resources Committee                                             principal
08/13/2020   Staff of the State Department’s East Asia    Videoconference,   Issues relating to the Trust Fund established
             and Pacific Affairs Bureau; Staff of the     email              under the Compact of Free Association
             Interior Department’s Office of Insular
             and International Affairs
08/26/2020   Staff of the State Department’s East Asia    Videoconference    Issues relating to federal programs and services
             and Pacific Affairs Bureau; Staff of the                        provided under the Compact of Free Association
             Interior Department’s Office of Insular
             and International Affairs; Staff of the
             National Oceanic and Atmospheric
             Administration
08/26/2020   Office of Rep. Steve Womack (R-AR)           Email              Appropriations and veterans’ priorities relevant to
                                                                             the foreign principal
09/14/2020   Office of Rep. Tony Cárdenas (D-CA)          Email              Medicaid legislation related to the foreign
                                                                             principal
09/16/2020   Office of Rep. Tony Cárdenas (D-CA)          Email              Medicaid legislation related to the foreign
                                                                             principal
09/17/2020   Staff of House Committee on Energy and       Email              Medicaid legislation related to the foreign
             Commerce                                                        principal
09/18/2020   Staff of State Department’s East Asia and    Telephone, email   Issues relating to the Compact of Free
             Pacific Affairs Bureau                                          Association
09/23/2020   Staff of the State Department’s East Asia    Videoconference    Issues relating to federal programs and services
             and Pacific Affairs Bureau; Staff of the                        provided under the Compact of Free Association
             Interior Department’s Office of Insular
             and International Affairs
10/01/2020   Staff of State Department’s Legal            Telephone          Issues relating to the Compact of Free
             Adviser’s Office                                                Association
10/02/2020   Staff of State Department’s East Asia and    Telephone, email   Issues relating to the Compact of Free
             Pacific Affairs Bureau                                          Association
11/03/2020   Office of Rep. Ed Case (D-HI)                Email              Issues relating to the Compact of Free
                                                                             Association
11/10/2020   Staff of State Department’s East Asia and    Telephone          Issues relating to the Compact of Free
             Pacific Affairs Bureau                                          Association
12/01/2020   Office of Sen. Kirsten Gillibrand (D-NY)     Email              Boosting Long-Term U.S. Engagement in the
                                                                             Pacific Act
12/01/2020   Office of Rep. Ed Case (D-HI)                Videoconference    Legislative priorities relevant to the foreign
                                                                             principal
12/04/2020   Office of Rep. Ed Case (D-HI)                Email              Compact Impact Fairness Act
12/07/2020   Office of Sen. Bill Cassidy (R-LA)           Email              Medicaid legislation and COVID-19 assistance
                                                                             related to the foreign principal
12/07/2020   Office of Sen. Susan Collins (R-ME)          Email              Medicaid legislation and COVID-19 assistance
                                                                             related to the foreign principal
12/07/2020   Office of Sen. Maggie Hassan (D-NH)          Email              Medicaid legislation and COVID-19 assistance
                                                                             related to the foreign principal
12/07/2020   Office of Sen. Angus King (I-ME)             Email              Medicaid legislation and COVID-19 assistance
                                                                             related to the foreign principal
12/07/2020   Office of Sen. Joe Manchin (D-WV)            Email              Medicaid legislation and COVID-19 assistance
                                                                             related to the foreign principal

                                                   Attachments Page 6
                                    Government of the Federated States of Micronesia
Date         Contact                                      Type of Contact   Subject Matter
12/07/2020   Office of Sen. Lisa Murkowski (R-AK)         Email             Medicaid legislation and COVID-19 assistance
                                                                            related to the foreign principal
12/07/2020   Office of Sen. Mitt Romney (R-UT)            Email             Medicaid legislation and COVID-19 assistance
                                                                            related to the foreign principal
12/07/2020   Office of Sen. Jeanne Shaheen (D-NH)         Email             Medicaid legislation and COVID-19 assistance
                                                                            related to the foreign principal
12/07/2020   Office of Sen. Mark Warner (D-VA)            Email             Medicaid legislation and COVID-19 assistance
                                                                            related to the foreign principal
12/07/2020   Office of Rep. Anthony Gonzalez (R-OH)       Email             Medicaid legislation and COVID-19 assistance
                                                                            related to the foreign principal
12/07/2020   Office of Rep. Dusty Johnson (R-SD)          Email             Medicaid legislation and COVID-19 assistance
                                                                            related to the foreign principal
12/07/2020   Office of Rep. Josh Gottheimer (D-NJ)        Email             Medicaid legislation and COVID-19 assistance
                                                                            related to the foreign principal
12/07/2020   Office of Rep. Dean Phillips (D-MN)          Email             Medicaid legislation and COVID-19 assistance
                                                                            related to the foreign principal
12/07/2020   Office of Rep. Tom Reed (R-NY)               Email             Medicaid legislation and COVID-19 assistance
                                                                            related to the foreign principal
12/07/2020   Office of Rep. Abigail Spanberger (D-        Email             Medicaid legislation and COVID-19 assistance
             VA)                                                            related to the foreign principal
12/07/2020   Office of Fred Upton (R-MI)                  Email             Medicaid legislation and COVID-19 assistance
                                                                            related to the foreign principal
12/08/2020   Office of Sen. Mazie Hirono (D-HI)           Email             Covering our FAS Allies Act and COVID-19
                                                                            assistance related to the foreign principal
12/08/2020   Office of Rep. Tony Cárdenas (D-CA)          Email             Covering our FAS Allies Act and COVID-19
                                                                            assistance related to the foreign principal
12/09/2020   Staff of the State Department’s East Asia    Videoconference   Issues relating to the Compact of Free
             and Pacific Affairs Bureau; Staff of the                       Association
             Interior Department’s Office of Insular
             and International Affairs
12/17/2020   Staff of the State Department’s East Asia    Videoconference   Issues relating to federal programs and services
             and Pacific Affairs Bureau; Staff of the                       provided under the Compact of Free Association
             Interior Department’s Office of Insular
             and International Affairs; Staff of the
             Federal Deposit Insurance Corporation
12/21/2020   Office of Sen. Mazie Hirono (D-HI)           Email             Medicaid legislation related to the foreign
                                                                            principal
12/21/2020   Office of Rep. Tony Cárdenas (D-CA)          Email             Medicaid legislation related to the foreign
                                                                            principal
12/22/2020   Staff of House Committee on Veterans’        Email             Veterans’ priorities relevant to the foreign
             Affairs                                                        principal




                                                   Attachments Page 7
    Ministry of Trade, Industry and Energy of the Republic of Korea

                         Ministry of Trade, Industry, and Energy of the Republic of Korea
Date         Contact                                Type of Contact     Subject Matter
12/08/2020   Member of President-elect Biden’s      Email               Confirmation of meeting details.
             Transition Team
12/09/2020   Member of President-elect Biden’s        Meeting            Discussion of issues potentially affecting
             Transition Team                                             bilateral trade and investment including
                                                                         technology and infrastructure agenda.



    Embassy of the Republic of Argentina

                                        Embassy of the Republic of Argentina
Date         Contact                                 Type of Contact    Subject Matter
07/06/2020   Office of Sen. Jim Risch (R-ID),        Email              Request for Senator Risch’s participation in an
             Chairman of Senate Foreign Relations                       event sponsored by the Argentine Ambassador
             Committee                                                  commemorating the anniversary of the AMIA
                                                                        bombing in Buenos Aires.
07/07/2020   Office of Sen. Jim Risch (R-ID),        Email              Request for Senator Risch’s participation in an
             Chairman of Senate Foreign Relations                       event sponsored by the Argentine Ambassador
             Committee                                                  commemorating the anniversary of the AMIA
                                                                        bombing in Buenos Aires.
07/08/2020   Staff Member of the Senate Foreign      Telephone          Request for Senator Menendez’s participation
             Relations Committee and Senior                             in an event sponsored by the Argentine
             Policy Advisor to the House                                Ambassador commemorating the anniversary
             Committee on Foreign Affairs                               of the AMIA bombing in Buenos Aires.


07/09/2020   Officer of the Federal Reserve Bank of   Telephone and      Contact regarding potential call between
             New York                                 email              Officer of the Federal Reserve Bank of New
                                                                         York and Argentine Ambassador Arguello.

11/08/2020   Member of President-elect Biden’s        Email              Request to set a call between President-elect
             Transition Team                                             Biden and Argentine President Alberto
                                                                         Fernandez.
11/11/2020   Member of President-elect Biden’s        Email              Request to set a call between President-elect
             Transition Team                                             Biden and Argentine President Alberto
                                                                         Fernandez.
11/24/2020   Member of President-elect Biden’s        Email              Request to set a call between President-elect
             Transition Team                                             Biden and Argentine President Alberto
                                                                         Fernandez.
11/29/2020   Member of President-elect Biden’s        Email              Request to set a call between President-elect
             Transition Team                                             Biden and Argentine President Alberto
                                                                         Fernandez.




                                                 Attachments Page 8
    Ministry of Production, Foreign Trade, Investments and Fisheries of the Republic of
    Ecuador


             Ministry of Production, Foreign Trade, Investments and Fisheries of the Republic of Ecuador
Date         Contact                              Type of Contact     Subject Matter
11/09/2020   U.S. National Security Advisor       Meeting             Discussion regarding relations between Republic of
                                                                      Ecuador and the United States, including a potential
                                                                      bilateral trade agreement.
12/20/2020   Staff of Senate Foreign Relations    Email               Request for meeting regarding relations between
             Committee                                                Republic of Ecuador and the United States.
12/20/2020   Staff of House Foreign Affairs       Email               Request for meeting regarding relations between
             Committee                                                Republic of Ecuador and the United States.
12/20/2020   Staff of House Foreign Affairs       Email               Request for meeting regarding relations between
             Committee and Office of Rep.                             Republic of Ecuador and the United States.
             Gregory Meeks (D-NY)




                                                 Attachments Page 9
                                         ATTACHMENT 14A

14(a) Receipts – Monies

During this 6 month reporting period, have you received from any foreign principal named in
items 7, 8 and 9 of this statement, or from any other source, for or in the interest of any such
foreign principal, any contributions, income or money either as compensation or otherwise?

                                  Yes:     X             No:

If yes, set forth below in the required detail and separately for each foreign principal an
account of such monies.

State of Israel

       Note: The following information relates to all activities undertaken by the
       Registrant, whether registrable or non-registrable. The substantial majority of
       these monies received during this period was for services and activities that do not
       require registration under the Foreign Agents Registration Act of 1938, as
       amended.

       Further, the services to which these receipts relate may have been performed in a
       prior period.

                                           State of Israel
   Date of Receipt           From Whom                          Purpose             Amount

 07/07/2020            State of Israel               Fees                      $     41,489.50
                                                     Disbursements             $      2,408.80
 07/07/2020            State of Israel               Fees                      $     23,322.10
                                                     Disbursements             $      2,673.00
 07/07/2020            State of Israel               Fees                      $       1,004.30
 07/08/2020            State of Israel               Fees                      $     10,000.00
 07/28/2020            State of Israel               Fees                      $     52,343.30
                                                     Disbursements             $      7,259.40
 07/28/2020            State of Israel               Fees                      $         182.60
 07/28/2020            State of Israel               Fees                      $         456.50
 07/30/2020            State of Israel               Fees                      $     10,000.00
 07/30/2020            State of Israel               Fees                      $     17,198.10
                                                     Disbursements             $         32.20
 08/05/2020            State of Israel               Fees                      $       6,000.00
 08/10/2020            State of Israel               Fees                      $       6,000.00
 08/19/2020            State of Israel               Fees                      $     10,000.00

                                          Attachments Page 10
                                      State of Israel
 Date of Receipt         From Whom                         Purpose       Amount

08/20/2020         State of Israel              Fees                 $     3,027.60
                                                Disbursements        $        64.50
09/08/2020         State of Israel              Fees                 $    10,000.00
09/11/2020         State of Israel              Fees                 $     6,000.00
09/25/2020         State of Israel              Fees                 $    73,306.50
                                                Disbursements        $     3,122.00
09/25/2020         State of Israel              Fees                 $      730.40
09/25/2020         State of Israel              Fees                 $    57,673.90
                                                Disbursements        $       705.00
09/25/2020         State of Israel              Fees                 $     3,378.10
09/28/2020         State of Israel              Fees                 $    16,766.55
                                                Disbursements        $     1,902.40
10/16/2020         State of Israel              Fees                 $    11,004.95
10/21/2020         State of Israel              Fees                 $    10,000.00
10/21/2020         State of Israel              Fees                 $     6,000.00
                                                Disbursements        $       305.00
10/28/2020         State of Israel              Fees                 $    42,565.30
                                                Disbursements        $       301.20
10/28/2020         State of Israel              Fees                 $     3,395.70
10/28/2020         State of Israel              Fees                 $      547.80
10/28/2020         State of Israel              Fees                 $     4,930.20
11/12/2020         State of Israel              Fees                 $    10,000.00
11/16/2020         State of Israel              Fees                 $     6,000.00
11/20/2020         State of Israel              Fees                 $    12,436.20
                                                Disbursements        $        32.20
11/20/2020         State of Israel              Fees                 $     2,068.20
                                                Disbursements        $        32.20
12/01/2020         State of Israel              Fees                 $     5,478.00
                                                Disbursements        $        58.20
12/01/2020         State of Israel              Fees                 $      547.80
12/01/2020         State of Israel              Fees                 $    10,151.25
12/11/2020         State of Israel              Fees                 $     1,896.75
                                                Disbursements        $        63.40
12/16/2020         State of Israel              Fees                 $     1,522.10

                                     Attachments Page 11
                                      State of Israel
 Date of Receipt         From Whom                         Purpose        Amount

12/16/2020         State of Israel              Fees                  $     8,287.85
                                                Disbursements         $       429.00
12/23/2020         State of Israel              Fees                  $     6,000.00
12/23/2020         State of Israel              Fees                  $    10,000.00
                                                Total Fees            $   501,741.55
                                                Total Disbursements   $    19,388.50
                                                TOTAL RECEIVED        $   521,130.05




                                     Attachments Page 12
  Government of the Federated States of Micronesia

         Note: The following information relates to all activities undertaken by the
         Registrant, whether registrable or non-registrable.

         Further, the services to which these receipts relate may have been performed in a
         prior period.

                        Government of the Federated States of Micronesia
Date of Receipt             From Whom                         Purpose                 Amount

07/15/2020        Federated States of Micronesia      Fees                       $    42,500.00
07/15/2020        Federated States of Micronesia      Fees                       $     7,500.00
09/01/2020        Federated States of Micronesia      Fees                       $    42,500.00
09/01/2020        Federated States of Micronesia      Fees                       $     7,500.00
09/22/2020        Federated States of Micronesia      Fees                       $    42,500.00
09/22/2020        Federated States of Micronesia      Fees                       $     7,500.00
10/19/2020        Federated States of Micronesia      Fees                       $    42,500.00
10/19/2020        Federated States of Micronesia      Fees                       $     7,500.00
12/15/2020        Federated States of Micronesia      Fees                       $     42,500.00
12/15/2020        Federated States of Micronesia      Fees                       $      7,500.00
12/15/2020        Federated States of Micronesia      Fees                       $     42,500.00
12/15/2020        Federated States of Micronesia      Fees                       $      7,500.00
                                                      Total Fees                 $   300,000.00
                                                      TOTAL RECEIVED             $   300,000.00




                                        Attachments Page 13
 Bolivarian Republic of Venezuela under President Juan Guaidó

        Note: The following information relates to all activities undertaken by the
        Registrant, whether registrable or non-registrable.

        Further, the services to which these receipts relate may have been performed in a prior
        period.

                  Bolivarian Republic of Venezuela under President Juan Guaidó

Date of Receipt               From Whom                        Purpose             Amount

08/25/2020         Bolivarian Republic of Venezuela     Fees                  $     422,620.20
                   under President Juan Guaidó
08/25/2020         Bolivarian Republic of Venezuela     Fees                  $     665,561.25
                   under President Juan Guaidó
08/25/2020         Bolivarian Republic of Venezuela     Fees                  $     151,122.15
                   under President Juan Guaidó
08/25/2020         Bolivarian Republic of Venezuela     Fees                  $     245,382.75
                   under President Juan Guaidó
08/25/2020         Bolivarian Republic of Venezuela     Disbursements         $     392,244.22
                   under President Juan Guaidó
08/25/2020         Bolivarian Republic of Venezuela     Disbursements         $     532,000.00
                   under President Juan Guaidó
                                                        Total Fees            $    1,484,686.35
                                                        Total Disbursements   $      924,244.22
                                                        TOTAL RECEIVED        $    2,408,930.57




                                       Attachments Page 14
 Ministry of Trade, Industry, and Energy of the Republic of Korea

        Note: The following information relates to all activities undertaken by the
        Registrant, whether registrable or non-registrable.

                  Ministry of Trade, Industry, and Energy of the Republic of Korea
Date of Receipt                From Whom                         Purpose             Amount

                                                          Fees                  $      8,832.60
07/15/2020          Ministry of Trade, Industry, and
                    Energy of the Republic of Korea
                    Ministry of Trade, Industry, and      Fees                  $     33,000.00
07/27/2020
                    Energy of the Republic of Korea
                    Ministry of Trade, Industry, and      Fees                  $     11,010.15
07/31/2020
                    Energy of the Republic of Korea
                    Ministry of Trade, Industry, and      Fees                  $     33,000.00
08/21/2020
                    Energy of the Republic of Korea
                    Ministry of Trade, Industry, and      Fees                  $      8,469.00
08/21/2020
                    Energy of the Republic of Korea
                    Ministry of Trade, Industry, and      Fees                  $      3,263.40
09/22/2020
                    Energy of the Republic of Korea
                    Ministry of Trade, Industry, and      Fees                  $     33,000.00
09/29/2020
                    Energy of the Republic of Korea
                    Ministry of Trade, Industry, and      Fees                  $      1,965.60
10/14/2020
                    Energy of the Republic of Korea
                    Ministry of Trade, Industry, and      Fees                  $     33,000.00
10/29/2020
                    Energy of the Republic of Korea
                    Ministry of Trade, Industry, and      Fees                  $      8,160.30
10/29/2020
                    Energy of the Republic of Korea
                    Ministry of Trade, Industry, and      Fees                  $     33,000.00
12/08/2020
                    Energy of the Republic of Korea
                    Ministry of Trade, Industry, and      Fees                  $     33,000.00
12/24/2020
                    Energy of the Republic of Korea

                                                          Total Fees            $    239,701.05
                                                          TOTAL RECEIVED        $    239,701.05




                                          Attachments Page 15
Embassy of the Republic of Argentina

      Note: The following information relates to all activities undertaken by the
      Registrant, whether registrable or non-registrable.

      Further, the services to which these receipts relate may have been performed in a
      prior period.

                          Embassy of the Republic of Argentina

  Date of Receipt          From Whom                       Purpose              Amount

 08/03/2020          Embassy of the Republic Fees                          $    125,000.00
                     of Argentina            Disbursements                 $     36,000.00
 08/03/2020          Embassy of the Republic Fees                          $    125,000.00
                     of Argentina            Disbursements                 $     36,000.00
 08/20/2020          Embassy of the Republic Fees                          $    125,000.00
                     of Argentina            Disbursements                 $     36,000.00
 09/21/2020          Embassy of the Republic Fees                          $    125,000.00
                     of Argentina            Disbursements                 $     36,000.00
 10/23/2020          Embassy of the Republic Fees                          $    125,000.00
                     of Argentina            Disbursements                 $     36,000.00
 12/03/2020          Embassy of the Republic Fees                          $    125,000.00
                     of Argentina            Disbursements                 $     36,000.00
 12/29/2020          Embassy of the Republic Fees                          $    125,000.00
                     of Argentina            Disbursements                 $     36,000.00
                                                Total Fees                 $     875,000.00
                                                Total Disbursements        $    252,000.00
                                                TOTAL RECEIVED             $ 1,127,000.00




                                     Attachments Page 16
                                          ATTACHMENT 15A

   15(a) Disbursements – Monies

   During this 6 month reporting period, have you:

          (1)        disbursed or expended monies in connection with activity on behalf of any foreign
                     principal named in Items 7, 8, and 9 of this statement?

                                       Yes:    X             No:
          (2)        transmitted monies to any such foreign principal?

                                       Yes:                  No: X

   If yes, set forth below in the required detail and separately for each foreign principal an account of
   such monies, including monies transmitted, if any, to each foreign principal.

   State of Israel

          Note: The following information relates to all activities undertaken by the
          Registrant, whether registrable or non-registrable. The substantial majority
          of these monies was for charges related to services and activities that do not
          require registration under the Foreign Agents Registration Act of 1938, as
          amended.

          Further, the services to which these expenditures relate may have been
          performed in a prior period.

   Disbursements Recorded – July 1, 2020 through December 31, 2020

                                                State of Israel
Date Recorded                  To Whom                                Purpose                   Amount
07/01/2020      Arnold & Porter/eData Vendor*                eData Research                $      32.20
07/01/2020      Lexis Research                               Lexis Computer Research       $       4.80
07/03/2020      Lexis Research                               Lexis Computer Research       $       4.80
07/09/2020      Lexis Research                               Lexis Computer Research       $       2.40
07/09/2020      Westlaw Research                             Westlaw Computer Research     $     318.00
07/14/2020      Lexis Research                               Lexis Computer Research       $      64.80
07/14/2020      Westlaw Research                             Westlaw Computer Research     $   1,771.80
07/15/2020      Lexis Research                               Lexis Computer Research       $      40.80
07/16/2020      Lexis Research                               Lexis Computer Research       $      55.20
07/16/2020      Westlaw Research                             Westlaw Computer Research     $     305.40
07/17/2020      Lexis Research                               Lexis Computer Research       $      14.40
07/17/2020      Westlaw Research                             Westlaw Research              $      85.80
07/18/2020      Lexis Research                               Lexis Computer Research       $      36.00
07/19/2020      Lexis Research                               Lexis Computer Research       $       2.40

                                              Attachments Page 17
                                            State of Israel
Date Recorded                 To Whom                              Purpose                Amount
07/20/2020      Lexis Research                           Lexis Computer Research     $       9.60
07/21/2020      Lexis Research                           Lexis Computer Research     $       4.80
07/22/2020      Westlaw Research                         Westlaw Computer Research   $     562.80
07/28/2020      Lexis Research                           Lexis Computer Research     $       2.40
07/29/2020      Lexis Research                           Lexis Computer Research     $       4.80
07/30/2020      Lexis Research                           Lexis Computer Research     $       9.60
07/30/2020      FARA Registration Unit                   Filing Fees                 $     305.00
07/31/2020      Lexis Research                           Lexis Computer Research     $       4.80
08/01/2020      Lexis Research                           Lexis Computer Research     $       4.80
08/01/2020      Arnold & Porter/eData Vendor*            eData Computer Research     $      32.20
08/02/2020      Lexis Research                           Lexis Computer Research     $       4.80
08/03/2020      Lexis Research                           Lexis Computer Research     $       2.40
08/03/2020      Lexis Research                           Lexis Computer Research     $       2.40
08/04/2020      Lexis Research                           Lexis Computer Research     $       7.20
08/09/2020      Lexis Research                           Lexis Computer Research     $       2.40
08/11/2020      Lexis Research                           Lexis Computer Research     $       2.40
08/12/2020      Westlaw Research                         Westlaw Computer Research   $     429.00
08/13/2020      Westlaw Research                         Westlaw Computer Research   $   1,098.00
08/14/2020      Lexis Research                           Lexis Computer Research     $       2.40
08/14/2020      Westlaw Research                         Westlaw Computer Research   $     772.20
08/17/2020      Lexis Research                           Lexis Computer Research     $       4.80
08/18/2020      Lexis Research                           Lexis Computer Research     $       4.80
08/20/2020      Lexis Research                           Lexis Computer Research     $       7.20
08/21/2020      Lexis Research                           Lexis Computer Research     $      14.40
08/22/2020      Lexis Research                           Lexis Computer Research     $       2.40
08/24/2020      Westlaw Research                         Westlaw Computer Research   $     232.20
08/26/2020      Lexis Research                           Lexis Computer Research     $      16.80
08/27/2020      Lexis Research                           Lexis Computer Research     $     12.00
08/28/2020      Lexis Research                           Lexis Computer Research     $      2.40
08/29/2020      Lexis Research                           Lexis Computer Research     $      7.20
08/31/2020      Lexis Research                           Lexis Computer Research     $      2.40
09/01/2020      Lexis Research                           Lexis Computer Research     $     14.40
09/01/2020      Arnold & Porter/eData Vendor*            eData Computer Research     $     32.20
09/02/2020      Lexis Research                           Lexis Computer Research     $      7.20
09/03/2020      Lexis Research                           Lexis Computer Research     $      9.60
09/04/2020      Lexis Research                           Lexis Computer Research     $      2.40
09/05/2020      Lexis Research                           Lexis Computer Research     $      7.20
09/06/2020      Lexis Research                           Lexis Computer Research     $      2.40
09/07/2020      Lexis Research                           Lexis Computer Research     $      4.80
09/09/2020      Lexis Research                           Lexis Computer Research     $      2.40

                                          Attachments Page 18
                                         State of Israel
Date Recorded                To Whom                           Purpose                Amount
09/10/2020      Lexis Research                        Lexis Computer Research     $     2.40
09/11/2020      Lexis Research                        Lexis Computer Research     $     2.40
09/11/2020      Westlaw Research                      Westlaw Computer Research   $   171.60
09/12/2020      Lexis Research                        Lexis Computer Research     $     4.80
09/13/2020      Lexis Research                        Lexis Computer Research     $     2.40
09/14/2020      Lexis Research                        Lexis Computer Research     $     2.40
09/15/2020      Lexis Research                        Lexis Computer Research     $     9.60
09/16/2020      Lexis Research                        Lexis Computer Research     $     2.40
09/17/2020      Lexis Research                        Lexis Computer Research     $     9.60
09/18/2020      Lexis Research                        Lexis Computer Research     $     7.20
09/19/2020      Lexis Research                        Lexis Computer Research     $     2.40
09/23/2020      Lexis Research                        Lexis Computer Research     $     2.40
09/24/2020      Lexis Research                        Lexis Computer Research     $     4.80
09/26/2020      Lexis Research                        Lexis Computer Research     $     2.40
09/28/2020      Lexis Research                        Lexis Computer Research     $     7.20
09/29/2020      Lexis Research                        Lexis Computer Research     $    14.40
10/01/2020      Pacer Research                        Pacer Computer Research     $    46.50
10/01/2020      Arnold & Porter/eData Vendor*         eData Computer Research     $    32.20
10/01/2020      Pacer Research                        Pacer Computer Research     $    31.30
10/03/2020      Lexis Research                        Lexis Computer Research     $     2.40
10/04/2020      Lexis Research                        Lexis Computer Research     $     2.40
10/05/2020      Lexis Research                        Lexis Computer Research     $     2.40
10/06/2020      Lexis Research                        Lexis Computer Research     $     2.40
10/07/2020      Lexis Research                        Lexis Computer Research     $     2.40
10/08/2020      Lexis Research                        Lexis Computer Research     $    16.80
10/11/2020      Lexis Research                        Lexis Computer Research     $     2.40
10/25/2020      Lexis Research                        Lexis Computer Research     $    16.80
10/27/2020      Lexis Research                        Lexis Computer Research     $     4.80
10/29/2020      Lexis Research                        Lexis Computer Research     $     2.40
10/30/2020      Lexis Research                        Lexis Computer Research     $     2.40
11/01/2020      Arnold & Porter/eData Vendor*         eData Computer Research     $    32.20
11/07/2020      Lexis Research                        Lexis Computer Research     $     2.40
11/08/2020      Westlaw Research                      Westlaw Computer Research   $    85.80
11/09/2020      Lexis Research                        Lexis Computer Research     $     2.40
11/19/2020      Lexis Research                        Lexis Computer Research     $     2.40
11/20/2020      Lexis Research                        Lexis Computer Research     $     4.80
11/21/2020      Lexis Research                        Lexis Computer Research     $     2.40
11/24/2020      Lexis Research                        Lexis Computer Research     $     2.40
11/26/2020      Lexis Research                        Lexis Computer Research     $    12.00
11/28/2020      Lexis Research                        Lexis Computer Research     $     2.40

                                       Attachments Page 19
                                              State of Israel
Date Recorded                    To Whom                            Purpose                  Amount
12/01/2020        Lexis Research                           Lexis Computer Research      $      4.80
12/01/2020        Lexis Research                           Lexis Computer Research      $      4.80
12/02/2020        Lexis Research                           Lexis Computer Research      $      9.60
12/03/2020        Lexis Research                           Lexis Computer Research      $      4.80
12/05/2020        Lexis Research                           Lexis Computer Research      $      2.40
12/06/2020        Lexis Research                           Lexis Computer Research      $      2.40
12/08/2020        Lexis Research                           Lexis Computer Research      $     14.40
12/18/2020        Lexis Research                           Lexis Computer Research      $     90.60
12/19/2020        Lexis Research                           Lexis Computer Research      $      2.40
12/20/2020        Lexis Research                           Lexis Computer Research      $      2.40
12/21/2020        Lexis Research                           Lexis Computer Research      $    139.20
12/22/2020        Lexis Research                           Lexis Computer Research      $    144.00
12/24/2020        Lexis Research                           Lexis Computer Research      $      4.80
12/25/2020        Lexis Research                           Lexis Computer Research      $     12.00
12/29/2020        Lexis Research                           Lexis Computer Research      $      2.40
12/31/2020        Lexis Research                           Lexis Computer Research      $      2.40
                                                           TOTAL PAID                   $   7,398.20

             *Fees for electronic data services provided by Compliance, a System One division.




                                            Attachments Page 20
   Government of the Federated States of Micronesia

          Note: The following information relates to all activities undertaken by the
          Registrant, whether registrable or non-registrable.

          Further, the services to which these expenditures relate may have been performed in
          a prior period.

   Disbursements Recorded – July 1, 2020 through December 31, 2020

                         Government of the Federated States of Micronesia
Date Recorded               To Whom                            Purpose                Amount
07/30/2020      FARA Registration Unit             Filing Fees                  $    305.00
                                                     TOTAL PAID                 $    305.00




                                         Attachments Page 21
Bolivarian Republic of Venezuela under President Juan Guaidó

       Note: The following information relates to all activities undertaken by the
       Registrant, whether registrable or non-registrable.

       Further, the services to which these expenditures relate may have been performed in
       a prior period.

Disbursements Recorded – July 1, 2020 through December 31, 2020

                 Bolivarian Republic of Venezuela under President Juan Guaidó
Date Recorded              To Whom                           Purpose                   Amount
07/30/2020      FARA Registration Unit           Filing Fees                    $       305.00
08/04/2020      Westlaw Research                 Westlaw Computer Research      $        85.80
08/06/2020      Westlaw Research                 Westlaw Computer Research      $       159.00
08/20/2020      Mr. Mark Tushingham              Consultants/Experts            $    16,831.04
08/20/2020      Mr. Andrew Fulton                Consultants/Experts            $   217,648.12
08/20/2020      Mr. Mark Tushingham              Counsel Fees                   $    71,739.19
08/20/2020      Mr. Mark Tushingham              Counsel Fees                   $     3,622.19
08/26/2020      Mr. Mark Tushingham              Counsel Fees                   $     9,632.80
08/26/2020      Mr. Andrew Fulton                Counsel Fees                   $    36,908.30
09/01/2020      Rutter Associates LLC            Consultants/Experts            $     5,000.00
09/14/2020      Jasmine Hopkinson                Court Fees                     $        25.84
09/22/2020      Opus 2 International Limited     Consultants/Experts            $     3,895.33
09/22/2020      A&P Personnel                    Local Transportation           $        36.71
09/23/2020      Lexis Research                   Lexis Computer Research        $       256.00
09/23/2020      A&P Personnel                    Local Meals                    $        12.16
09/23/2020      Westlaw Research                 Westlaw Computer Research      $        85.80
09/24/2020      Lexis Research                   Lexis Computer Research        $       554.40
09/24/2020      A&P Personnel                    Local Transportation           $        20.40
09/24/2020      Westlaw Research                 Westlaw Computer Research      $       223.20
10/01/2020      Pacer Research                   Pacer Computer Research        $       150.30
10/12/2020      Jasmine Hopkinson                Court Fees                     $        25.83
10/15/2020      Opus 2 International Limited     Consultants/Experts            $     2,585.02
10/19/2020      Mr. Andrew Fulton                Outside Counsel Fees           $   183,809.96
10/23/2020      Mr. Mark Tushingham              Local Meals                    $    75,269.38
10/28/2020      Williams Lea                     Duplicating                    $         0.20
10/30/2020      The Supreme Court of the         Consultants/Experts            $     1,300.02
                United Kingdom
11/25/2020      Sir Daniel Bethlehem             Counsel Fees                   $ 38,651.02
11/25/2020      Mr. Andrew Fulton                Counsel Fees                   $ 72,900.85
11/25/2020      Mr. Mark Tushingham              Counsel Fees                   $ 20,172.65
12/07/2020      Zaiwalla & Co Ltd.               Court Fees                     $ 537,101.20


                                      Attachments Page 22
                Bolivarian Republic of Venezuela under President Juan Guaidó
Date Recorded             To Whom                          Purpose                  Amount
12/09/2020      Westlaw Research                Westlaw Computer Research      $   1,533.60
12/16/2020      The Supreme Court of the        Consultant/Experts             $   1,068.10
                United Kingdom
12/17/2020      Westlaw Research                Westlaw Computer Research      $      171.60
12/17/2020      Westlaw Research                Westlaw Computer Research      $      429.00
                                               TOTAL PAID                      $ 1,302,210.01




                                     Attachments Page 23
  Ministry of Trade, Industry, and Energy of the Republic of Korea

         Note: The following information relates to all activities undertaken by the
         Registrant, whether registrable or non-registrable.

  Disbursements Recorded – July 1, 2020 through December 31, 2020

                 Ministry of Trade, Industry, and Energy of the Republic of Korea
 Date Recorded              To Whom                                Purpose              Amount
07/30/2020       FARA Registration Unit              Filing Fees                    $   305.00
                                                     TOTAL PAID                     $   305.00




                                          Attachments Page 24
  Embassy of the Republic of Argentina

         Note: The following information relates to all activities undertaken by the
         Registrant, whether registrable or non-registrable.

  Disbursements Recorded – July 1, 2020 through December 31, 2020

                             Embassy of the Republic of Argentina
 Date Recorded             To Whom                          Purpose               Amount
07/12/2020       The Glover Park Group LLC       Consultants/Experts         $   36,000.00
07/30/2020       FARA Registration Unit          Filing Fees                 $      305.00
08/06/2020       The Glover Park Group LLC       Consultants/Experts         $   36,000.00
09/23/2020       The Glover Park Group LLC       Consultants/Experts         $   36,000.00
10/13/2020       The Glover Park Group LLC       Consultants/Experts         $   36,000.00
11/09/2020       The Glover Park Group LLC       Consultants/Experts         $   36,000.00
12/09/2020       The Glover Park Group LLC       Consultants/Experts         $   36,000.00
                                                 TOTAL PAID                  $ 216,305.00




                                      Attachments Page 25
                                     ATTACHMENT 15C

 15(c) During this 6-month reporting period, have you from your own funds and on your
 own behalf either directly or through any other person, made any contributions of money or
 other things of value in connection with an election to any political office, or in connection
 with any primary election, convention, or caucus held to select candidates for political office?

                                  Yes:                  No: X

 However, persons who have filed Short-Form Registration Statements in connection with Arnold
 & Porter Kaye Scholer LLP’s registration under FARA made the following political contributions
 in connection with elections for federal offices:

             Amount of
                            Political Organization                                         Location of
  Date        Thing of                                            Recipient
                                 or Candidate                                                Event
               Value
07/13/2020    $2,800.00    Collins for Senator        U.S. Senator Susan M. Collins            −

                           Democratic National                                                 −
07/14/2020     $50.00      Committee (via             Democratic National Committee
                           ActBlue)

                           Hickenlooper for           John Hickenlooper, Candidate for         −
07/14/2020     $50.00
                           Colorado (via ActBlue)     U.S. Senate

07/15/2020      $6.00      DSCC (via ActBlue)         DSCC                                     −

                           Mikie Sherrill for                                                  −
07/17/2020    $500.00                                 U.S. Representative Mikie Sherrill
                           Congress
                                                      Former V.P. Joseph Biden,
07/24/2020    $2,800.00    Biden for President                                                 −
                                                      Candidate for U.S. President

                                                      Former V.P. Joseph Biden,                −
07/24/2020    $2,800.00    Biden Victory Fund
                                                      Candidate for U.S. President

                           Blumenauer for             U.S. Representative Earl                 −
07/29/2020    $500.00
                           Congress                   Blumenauer

                           Bill Hagerty for Senate    Bill Hagerty, Candidate for U.S.         −
07/29/2020    $500.00
                           (via WinRed)               Senate

08/01/2020    $500.00      Collins for Senator        U.S. Senator Susan M. Collins            −

                           Jackie Gordon for          Jackie Gordon, Candidate for U.S.        −
08/10/2020    $500.00
                           Congress                   House of Representatives

08/13/2020    $500.00      The Markey Committee       U.S. Senator Ed Markey                   −

08/15/2020      $6.00      DSCC (via ActBlue)         DSCC                                     −


                                         Attachments Page 26
             Amount of
                         Political Organization                                       Location of
  Date        Thing of                                         Recipient
                              or Candidate                                              Event
               Value
                                                   Former V.P. Joseph Biden,              −
08/17/2020    $136.28    Biden for President
                                                   Candidate for U.S. President

08/20/2020    $25.00     DSCC (via ActBlue)        DSCC                                   −

                         Dr. Cameron Webb for      Dr. Cameron Webb, Candidate for        −
08/27/2020   $1,000.00
                         Congress                  U.S. House of Representatives

08/31/2020     $5.00     DSCC (via ActBlue)        DSCC                                   −

                                                   U.S. Representative Carolyn            −
09/01/2020    $100.00    Carolyn for Congress
                                                   Bourdeaux

                                                   U.S. Representative Carolyn            −
09/11/2020    $250.00    Carolyn for Congress
                                                   Bourdeaux

09/15/2020     $6.00     DSCC (via ActBlue)        DSCC                                   −

09/20/2020    $25.00     DSCC (via ActBlue)        DSCC                                   −

09/20/2020   $1,000.00   Warner Victory Fund       U.S. Senator Mark Warner               −

09/21/2020    $100.00    DSCC (via ActBlue)        DSCC                                   −

                         Hickenlooper for          John Hickenlooper, Candidate for       −
09/22/2020    $250.00
                         Colorado                  U.S. Senate

                                                   U.S. Representative Jennifer           −
09/26/2020    $500.00    Wexton for Congress
                                                   Wexton

                         Mighty Mujeres Victory                                           −
09/27/2020   $1,000.00                             Mighty Mujeres Victory Fund
                         Fund

09/28/2020    $40.00     ActBlue                   ActBlue                                −

                         Gina Ortiz Jones for                                             −
09/28/2020    $100.00                              Gina Ortiz Jones for Congress
                         Congress (via ActBlue)

09/28/2020                                         Former V.P. Joseph Biden,              −
             $1,000.00   Biden for President
                                                   Candidate for U.S. President

09/28/2020                                         Mark Kelly, Candidate for U.S.         −
              $500.00    Mark Kelly for Senate
                                                   Senate

09/28/2020               Hickenlooper for          John Hickenlooper, Candidate for       −
              $500.00
                         Colorado                  U.S. Senate




                                      Attachments Page 27
             Amount of
                         Political Organization                                      Location of
  Date        Thing of                                          Recipient
                              or Candidate                                             Event
               Value
09/28/2020                                          Former V.P. Joseph Biden,            −
             $1,000.00   Biden Victory Fund
                                                    Candidate for U.S. President

09/28/2020               Jaime Harrison for U.S.    Jaime Harrison, Candidate for        −
              $500.00
                         Senate                     U.S. Senate

09/28/2020                                          Cal Cunningham, Candidate for        −
              $500.00    Cal for NC
                                                    U.S. Senate

09/29/2020    $10.00     ActBlue                    ActBlue                              −

09/29/2020    $500.00    Peters for Michigan        U.S. Senator Gary Peters             −

09/30/2020   $1,000.00   Friends of Mark Warner     U.S. Senator Mark Warner             −

                         Biden for President (via   Former V.P. Joseph Biden,            −
09/30/2020    $250.00
                         ActBlue)                   Candidate for U.S. President

                                                    Former V.P. Joseph Biden,            −
10/03/2020    $250.00    Biden for President
                                                    Candidate for U.S. President

10/05/2020   $1,000.00   Peters for Michigan        U.S. Senator Gary Peters             −

                         Lisa Blunt Rochester for   U.S. Representative Lisa Blunt       −
10/08/2020    $500.00
                         Congress                   Rochester

                         Biden for President (via   Former V.P. Joseph Biden,            −
10/11/2020    $50.00
                         ActBlue)                   Candidate for U.S. President

10/11/2020    $10.00     ActBlue                    ActBlue                              −

                         Brady PAC (via                                                  −
10/13/2020    $100.00                               Brady PAC
                         ActBlue)

                                                    Former V.P. Joseph Biden,            −
10/13/2020   $1,270.00   Biden for President
                                                    Candidate for U.S. President

                                                    Former V.P. Joseph Biden,            −
10/13/2020   $1,270.00   Biden Victory Fund
                                                    Candidate for U.S. President

                         Democratic National                                             −
10/14/2020    $100.00    Committee (via             Democratic National Committee
                         ActBlue)

10/15/2020     $6.00     DSCC (via ActBlue)         DSCC                                 −

                         314 Action Fund (via                                            −
10/16/2020    $100.00                               314 Action Fund
                         ActBlue)

                                      Attachments Page 28
             Amount of
                         Political Organization                                         Location of
  Date        Thing of                                          Recipient
                              or Candidate                                                Event
               Value
10/16/2020    $100.00    ActBlue                    ActBlue                                 −

10/16/2020    $500.00    Defazio for Congress       U.S. Representative Peter Defazio       −

                         Susan Wild for Congress                                            −
10/18/2020    $100.00                               U.S. Representative Susan Wild
                         (via ActBlue)

10/18/2020    $10.00     ActBlue                    ActBlue                                 −

                         Biden for President (via   Former V.P. Joseph Biden,               −
10/18/2020    $50.00
                         ActBlue)                   Candidate for U.S. President

10/20/2020    $25.00     DSCC (via ActBlue)         DSCC                                    −

                                                    Former V.P. Joseph Biden,               −
10/22/2020   $1,000.00   Biden for President
                                                    Candidate for U.S. President

                                                    Former V.P. Joseph Biden,               −
10/22/2020   $1,000.00   Biden Victory Fund
                                                    Candidate for U.S. President

10/23/2020    $250.00    Peters for Michigan        U.S. Senator Gary Peters                −

                         Democratic State           Democratic State Committee              −
10/25/2020   $1,000.00
                         Committee (Delaware)       (Delaware)

10/25/2020    $10.00     ActBlue                    ActBlue                                 −

                         Biden for President (via   Former V.P. Joseph Biden,               −
10/25/2020    $50.00
                         ActBlue)                   Candidate for U.S. President

                         Jason Crow for Congress                                            −
10/26/2020    $100.00                               U.S. Representative Jason Crow
                         (via ActBlue)

10/26/2020    $500.00    Elaine for Congress        U.S. Representative Elaine Luria        −

                                                    Mondaire Jones, U.S. House of           −
10/26/2020   $1,000.00   Mondaire for Congress
                                                    Representatives

                         Jason Crow for Congress                                            −
10/28/2020    $50.00                                U.S. Representative Jason Crow
                         (via ActBlue)

                         Carolyn for Congress       U.S. Representative Carolyn             −
10/28/2020    $100.00
                         (via ActBlue)              Bourdeaux

10/28/2020    $250.00    Max Rose for Congress      U.S. Representative Max Rose            −

                         Jaime Harrison for U.S.    Jaime Harrison, Candidate for the       −
10/30/2020    $100.00
                         Senate (via ActBlue)       U.S. Senate

                                      Attachments Page 29
             Amount of
                         Political Organization                                         Location of
  Date        Thing of                                          Recipient
                              or Candidate                                                Event
               Value
                         Jaime Harrison for U.S.    Jaime Harrison, Candidate for the       −
10/30/2020    $500.00
                         Senate                     U.S. Senate

11/01/2020    $10.00     ActBlue                    ActBlue                                 −

                         Biden for President (via   Former V.P. Joseph Biden,               −
11/01/2020    $50.00
                         ActBlue)                   Candidate for U.S. President

                                                    Young Kim, Candidate for U.S.           −
11/08/2020    $500.00    Young Kim for Congress
                                                    House of Representatives

                                                    Raphael Warnock, Candidate for          −
11/12/2020    $250.00    Warnock for Georgia
                                                    U.S. Senate

11/15/2020     $6.00     DSCC (via ActBlue)         DSCC                                    −

                         Georgia Senate Victory                                             −
11/18/2020    $250.00                               Georgia Senate Victory Fund
                         Fund

                                                    Raphael Warnock, Candidate for          −
11/18/2020    $100.00    Warnock for Georgia
                                                    U.S. Senate

11/20/2020    $25.00     DSCC (via ActBlue)         DSCC                                    −

                                                    John Ossoff, Candidate for U.S.         −
11/25/2020    $250.00    Jon Ossoff for Senate
                                                    Senate

                                                    Raphael Warnock, Candidate for          −
11/25/2020    $250.00    Warnock for Georgia
                                                    U.S. Senate

                         Georgia Senate Victory                                             −
11/29/2020    $250.00                               Georgia Senate Victory Fund
                         Fund

                                                    Raphael Warnock, Candidate for          −
12/06/2020    $250.00    Warnock for Georgia
                                                    U.S. Senate

12/15/2020     $6.00     DSCC (via ActBlue)         DSCC                                    −




                                      Attachments Page 30
In addition, individuals who have filed a Short-Form Registration Statements in connection with
Arnold & Porter Kaye Scholer LLP’s registration under FARA made the following contributions
to the Arnold & Porter Kaye Scholer LLP Partners political action committee (“PAC”) during
this reporting period. The PAC is an independent, non-connected entity, and is not established or
administered by any candidate, political party, corporation, or labor organization. The
contributions by the PAC to various candidates for office have been disclosed to the Federal
Election Commission.

              Amount of         Political Organization
   Date                                                          Recipient            Location
             Thing of Value          or Candidate
07/28/2020       $125.00       Arnold & Porter Kaye     Arnold & Porter Kaye              −
                               Scholer LLP Partners PAC Scholer LLP Partners PAC

07/28/2020       $250.00       Arnold & Porter Kaye     Arnold & Porter Kaye              −
                               Scholer LLP Partners PAC Scholer LLP Partners PAC

07/28/2020       $625.00       Arnold & Porter Kaye     Arnold & Porter Kaye              −
                               Scholer LLP Partners PAC Scholer LLP Partners PAC

07/28/2020      $1,250.00      Arnold & Porter Kaye     Arnold & Porter Kaye              −
                               Scholer LLP Partners PAC Scholer LLP Partners PAC

09/14/2020       $125.00       Arnold & Porter Kaye     Arnold & Porter Kaye              −
                               Scholer LLP Partners PAC Scholer LLP Partners PAC

09/14/2020       $250.00       Arnold & Porter Kaye     Arnold & Porter Kaye              −
                               Scholer LLP Partners PAC Scholer LLP Partners PAC

09/14/2020       $625.00       Arnold & Porter Kaye     Arnold & Porter Kaye              −
                               Scholer LLP Partners PAC Scholer LLP Partners PAC

09/14/2020      $1,250.00      Arnold & Porter Kaye     Arnold & Porter Kaye              −
                               Scholer LLP Partners PAC Scholer LLP Partners PAC

 9/25/2020      $2,500.00      Arnold & Porter Kaye     Arnold & Porter Kaye              −
                               Scholer LLP Partners PAC Scholer LLP Partners PAC

10/23/2020      $5,000.00      Arnold & Porter Kaye     Arnold & Porter Kaye              −
                               Scholer LLP Partners PAC Scholer LLP Partners PAC



Finally, an individual who has filed a Short-Form Registration Statement in connection with
Arnold & Porter Kaye Scholer LLP’s registration under FARA served as the Executive Director
of the Fraternity & Sorority PAC. Further, individuals who have filed Short-Form Registration
Statements in connection with the Registrant served as Executive Board members of the Arnold
& Porter Kaye Scholer LLP Partners PAC during this reporting period. Both PACs are
independent, non-connected entities, and are not established or administered by any candidate,
political party, corporation, or labor organization. The contributions by the PACs to various
candidates for office have been disclosed to the Federal Election Commission.

                                       Attachments Page 31
